Citation Nr: 0415067	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  00-06 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has forfeited her rights to VA benefits 
under 38 U.S.C.A. § 6103(a) (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to May 
1942, including a period of internment as a prisoner of war 
(POW) of the Japanese government from April to May 1942.  He 
died in May 1942, during his confinement at O'Donnell 
Concentration Camp, Capas, Tarlac.  The appellant was his 
widow.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of the decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, and the VA Director, Compensation and Pension 
Service.  

In an October 1989 proposed administrative decision, the RO 
recommended that the appellant's case be referred to the 
Director, Compensation and Pension Service, for forfeiture 
consideration.  A January 1999 final administrative decision 
found the evidence sufficient to warrant submission of the 
case to the Director, Compensation and Pension Service, for 
forfeiture consideration.  

In an April 1999 decision, the Director, Compensation and 
Pension Service, imposed a forfeiture of benefits upon the 
appellant on the stated basis that the evidence clearly 
established that she knowingly and intentionally furnished 
the VA with materially false and fraudulent evidence in 
support of her claim for VA benefits to which she had no 
legal entitlement.  The appellant perfected an appeal of that 
decision.



In a March 2001 decision, the Board affirmed the decision of 
the Director, Compensation and Pension Service, and concluded 
that the appellant had forfeited, under 38 U.S.C.A. 
§ 6103(a), all rights, claims, and benefits under all laws 
administered by VA.  

The appellant appealed the Board's March 2001 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In a November 2002 Order, the CAVC vacated the March 2001 
decision and remanded the matter to the Board for failure to 
provide an adequate statement of reasons and bases, 
particularly with regard to the failure to discuss a request 
for a pre-forfeiture hearing that was made in a November 1989 
letter to the RO.  

When this matter was last before the Board in April 2003, it 
was remanded to the RO for further development, including 
affording the appellant an opportunity for a hearing.  

The appellant was scheduled for and appeared at a hearing 
before a Hearing Officer at the RO in August 2003.  The 
transcript of that hearing was associated with the claims 
file.  In November 2003, the RO issued a supplemental 
statement of the case, and the claims file was returned to 
the Board.  The case is now ready for further appellate 
review.  

Initially, the Board is compelled at this early juncture to 
fully address the deficiency cited by CAVC in its November 
2002 Order.  As noted above, the CAVC cited the Board's 
failure to provide an adequate statement of reasons and bases 
in the May 2001 decision.  In particular, the CAVC took 
exception to the failure of the Board to discuss a request 
for a pre-forfeiture hearing that was made in a November 1989 
letter to the RO.  

The Board recognizes that 38 C.F.R. § 3.905(b)(5) (1989 and 
2003) does allow the appellant in the case of a proposed 
forfeiture under 38 U.S.C.A. § 6103(a) (formerly 38 U.S.C.A. 
§ 3503(a) (1988) the right to a hearing within 60 days.  The 
Board acknowledges that in 1989, the RO failed to provide the 
appellant the requested hearing.  As noted above, in order to 
rectify that procedural deficiency, the appellant was 
afforded a hearing before a Hearing Officer at the RO in 
August 2003.  Although this hearing was provided subsequent 
to the initial forfeiture determination, it is significant to 
note that the appellant was provided with a hearing prior to 
a final disposition of her appeal.  38 C.F.R. § 20.700 
(2003).  

Further, the evidence provided in the 2003 hearing was 
addressed by the RO in their November 2003 supplemental 
statement of the case, wherein it was determined that it was 
not material to the issue at hand, namely, whether the 
appellant committed fraud in attempting to obtain VA 
benefits.  It was concluded by the RO that it offered no 
basis for the reversal of the prior forfeiture decision, and 
in essence no basis for additional referral of the case to 
the Director, Compensation and Pension Service, for review.  
The Board finds that the appellant's right to a hearing has 
been substantially met, and concludes that the procedural 
defect cited by CAVC has been cured and that there is no 
prejudice to the appellant for the Board to now consider her 
appeal on review.  Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
herein on appeal has been obtained, and VA has satisfied the 
duty to notify the appellant of the law and regulations 
applicable to her claim and the evidence necessary to 
substantiate it.  VA has also satisfied the duty to notify 
the appellant as to what portion of the evidence, if any, is 
to be provided by the appellant, and what portion, if any, is 
to be provided by VA.  



2.  The appellant submitted an application for VA death 
benefits in September 1955.  At that time, she indicated that 
she was the unremarried widow of the veteran.

3.  In an April 1956 deposition, taken in conjunction with 
her claim for VA death benefits, the appellant testified that 
she did not remarry following the veteran's death and had not 
"lived with any man in the relationship of husband-and- 
wife."

4.  The appellant was awarded VA death benefits as the 
unremarried widow of the veteran in July 1956, and received 
Dependency and Indemnity Compensation (DIC) benefits in 
January 1957.

5.  An unsigned letter, received by the RO in January 1989, 
notes that the appellant married R.C. following the veteran's 
death.

6.  A field investigation in June 1989 interviewed the 
appellant and various disinterested persons, including the 
appellant's children, and unequivocally and unmistakably 
established that she had lived in a husband-and-wife 
relationship with R.C. for many years and that the couple was 
recognized in the community as husband-and-wife.

7.  In April 1999, the Director, Compensation and Pension 
Service, determined that the appellant had forfeited all 
rights, claims and benefits under laws administered by the 
VA.

8.  The appellant knowingly and intentionally submitted false 
and fraudulent statements regarding her relationship with 
R.C.


CONCLUSION OF LAW

Beyond any reasonable doubt, the appellant knowingly made and 
presented false statements and evidence pursuant to her claim 
for VA benefits and the appellant has forfeited all rights, 
claims, and benefits under all laws administered by the VA 
(except those pertaining to insurance benefits).  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 6103 (West 2002); 38 C.F.R. § 3.159 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

In this case, the appellant's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  The Board has 
carefully considered the provisions of the VCAA and the 
implementing regulations in light of the record on appeal, 
and for reasons expressed immediately below finds that the 
development of the issue has proceeded in accordance with the 
provisions of the law and regulations.

Under the VCAA, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The appellant has been advised 
of the type of evidence lacking to demonstrate that a 
forfeiture of benefits should not be imposed with the January 
1999 RO administrative decision; April 1999 forfeiture 
decision; January 2000 statement of the case; March 2001 
Board decision; May 2003 letter from the RO; and November 
2003 supplemental statement of the case.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the appellant's records as they were identified by her.  The 
appellant has given no indication that there are additional 
records that would support her claim.  Consequently, it does 
not appear that there are any additional records to be 
requested or obtained.  In the March 2001 Board decision; 
April 2003 Board remand; May 2003 letter from the RO; and the 
November 2003 supplemental statement of the case, the 
appellant was advised about the pertinent provisions of the 
VCAA, and what specific evidence she should submit and that 
VA would assist her in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In correspondence and arguments submitted by them throughout 
the appeal, the appellant and her representative have clearly 
evinced an understanding of the respective responsibilities 
outlined in Quartuccio v. Principi.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the appellant was provided 
with initial notice of the provisions of the VCAA and its 
effect on the development of her claim in the March 2001 
Board decision.  In the May 2003 letter from the RO, the 
appellant was provided with additional notice, but was told 
that she had 30 days to respond.  

It is noteworthy that additional evidence was obtained as 
recently as August 2003, long after the foregoing 30 days 
response period.  It is also most significant to note that, 
in a statement submitted in April 2004, the appellant's 
representative requested the appellate review of the 
appellant's claim.  There was no indication of the existence 
of additional pertinent evidence.  Given that the appellant 
has been fully advised of her rights and responsibilities 
under the VCAA, that she has had more than a full year to 
respond to that VCAA notice, that evidence was obtained 
following the cited 30 day response period, and that the 
appellant's representative has given no indication of 
additional evidence, the Board has concluded that VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the appellant has had ample notice of what 
might be required or helpful to her case.  VA has satisfied 
its duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  The Board finds that there will be no 
prejudice to the appellant if the Board decides her appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Finally, it is noted that the CAVC decision in Pelegrini v. 
Principi, 17 Vet. App. (2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified above.

In the present case, the initial administrative action was 
issued in January 1999.  Only after that decision was 
promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  See the references to the documents 
issued to the appellant set out above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini, supra.  While the CAVC did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 13.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices. Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  


Factual Background

The RO mailed an Application for Compensation or Pension by 
Widow or Child (VA Form 8-534) to the appellant's last known 
address in June 1951.  The application was returned to the RO 
as undeliverable.  In August 1951 correspondence, the RO 
advised the veteran's parents that mail to the appellant had 
been returned, and asked for their assistance in locating 
her.  In a response later that month, the veteran's father 
explained that the appellant married R.C. in 1944 and was 
currently residing in Sison, Pangasinan.

The appellant sought VA death benefits in August 1955 
correspondence.  The RO accepted this letter as an informal 
claim and mailed the appellant an application.  In a 
completed application submitted in September 1955, the 
appellant indicated that she had not remarried since the 
veteran's death.

In December 1955, the RO requested a field examination to 
determine if the appellant remarried following the veteran's 
death.

According to a May 1956 field examination report, the 
investigator was unable to locate R.C., the man to whom the 
appellant was reportedly married.  During a March 1956 
deposition, the veteran's sister testified that the appellant 
introduced a man as her husband following a memorial service 
for the veteran.  She explained that the appellant had three 
children and was living in Pangasinan.  The veteran's father 
testified that the appellant and R.C. had come to visit him 
many years earlier and indicated that they had two children.  

During an April 1956 deposition, the appellant testified that 
she did not remarry following the veteran's death and had not 
"lived with any man in the relationship of husband-and- 
wife."  She maintained that she did not know R.C. and had no 
children.  She related that the veteran's parents "concocted" 
the story regarding her marriage to R.C. to prevent her from 
obtaining VA benefits.  The appellant signed the deposition 
transcript after it was translated by her attorney.  The 
field examiner concluded that the appellant seemed sincere 
during her deposition and that neither the veteran's sister 
or his father appeared credible at that time.

In June 1956, the RO requested that the VA General Counsel 
determine whether the evidence of record raised a justifiable 
inference that the appellant remarried following the 
veteran's death.  In a response the following month, the 
General Counsel concluded that she could be accepted as the 
veteran's unremarried widow.  




Consequently, the appellant was awarded death compensation 
benefits as the unremarried widow of the veteran in July 1956 
and received DIC benefits in January 1957.

According to an unsigned letter, received by the RO in 
January 1989, the appellant married R.C. following the 
veteran's death.  The couple had many children between March 
1948 and February 1970.

In April 1989, the RO requested a second field examination to 
verify the appellant's marital status.

A June 1989 field examination report confirmed that the 
appellant and R.C. had been living in a husband-and-wife 
relationship and had nine children since March 1948.  The 
record indicates that R.C. died in January 1988.  During 
interviews conducted in conjunction with the field 
examination, J.S., B.S., F.C. and R.A. acknowledged that the 
appellant and R.C. had been living in a husband-and-wife 
relationship for years prior to his death in January 1988.  
In addition, the appellant's children, S.C., D.S. A.C. and 
A.C., explained that R.C. was their father, and the couple 
lived in a husband-and-wife relationship.  

During a June 1989 deposition, the appellant admitted living 
in a husband-and-wife relationship with R.C. since the 
liberation of the Philippines.  She also indicated that they 
had nine children since March 1948.  She acknowledged that 
she did not tell the truth about her relationship with R.C. 
during the investigation in 1956.  The deposition transcript 
was interpreted to the appellant in her native Ilocano 
dialect before she signed it.


In an October 1989 proposed administrative decision, the RO 
recommended that the appellant's case be referred to the 
Director, Compensation and Pension Service, for forfeiture 
consideration.  The appellant was advised of this decision in 
correspondence dated later that month and given an 
explanation of the specific accusations against her.

In November 1989, the appellant's attorney at that time 
maintained that the appellant and R.C. had never married.  He 
explained that while she had children with R.C., their 
relationship was "intermitte[nt]."

In a February 1992 Marital Status Questionnaire (VA Form 21- 
0537), the appellant maintained that she did not remarry 
following the veteran's death.

In September 1998, the appellant requested POW benefits based 
on the veteran's service.

A January 1999 final administrative decision found the 
evidence sufficient to warrant submission of the case to the 
Director, Compensation and Pension Service, for forfeiture 
consideration.  In correspondence dated later that month, the 
appellant was notified of this decision and advised that her 
benefits were being suspended.  Later that month, the 
appellant's records were referred to the Director, 
Compensation and Pension Service.

In an April 1999 decision, the Director, Compensation and 
Pension Service, determined that the evidence clearly 
established that the appellant knowingly and intentionally 
furnished the VA with materially false and fraudulent 
evidence in support of her claim for VA benefits to which she 
had no legal entitlement, thereby violating the provisions of 
38 U.S.C.A. § 6103(a).  


The decision was based on the fact that the appellant 
maintained that she did not know R.C. during the initial 
investigation in 1956, but admitted to living in a husband-
and-wife relationship with him during a June 1989 deposition.  
Several witnesses, including the appellant's children, also 
acknowledged that a husband-and-wife relationship existed 
between the appellant and R.C.

The appellant filed a notice of disagreement with this 
decision the following month.  She submitted a substantive 
appeal in February 2000, perfecting her appeal.  In the Form 
9, the appellant argued that she had never submitted a false 
material statement or fraudulent evidence to establish 
herself as the unremarried widow of the veteran.

The appellant appeared at a hearing before a hearing Officer 
at the RO in August 2003.  She testified that she could not 
remember things anymore, but submitted two documents into the 
record.  One document was a marriage certificate documenting 
the marriage of the child of R.C. and another woman, dated in 
September 1965.  The second document was a baptismal 
certificate purported to be that of the legal spouse of R.C.  


Analysis

38 U.S.C.A. § 6103(a) provides that whoever knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper 
concerning any claim for VA benefits shall forfeit all 
rights, claims, and benefits under all laws administered by 
the VA (except laws pertaining to insurance benefits).

In her September 1955 claim for VA death benefits, the 
appellant stated that she had not remarried since the 
veteran's death.  However, both the veteran's father and 
sister maintained that she was married to R.C., and had 
children.  

During an April 1956 deposition, the appellant reiterated 
that she did not remarry following the veteran's death, and 
had not "lived with any man in the relationship of husband-
and-wife."  In fact, she testified that she did not know 
R.C., and had no children.  The VA accepted the appellant's 
statement as sincere and awarded her benefits for many years.

The Board finds that the statements submitted by the 
appellant, to the effect that she was not involved in a 
husband-and-wife relationship with R.C., as well as the 
appellant's April 1956 deposition testimony, are contradicted 
by the overwhelming evidence of record obtained during the 
June 1989 field investigation and by the appellant's own 
statements.  For example, during interviews conducted in 
conjunction with the June 1989 field examination, J.S., B.S., 
F.C. and R.A. reported that the appellant and R.C. had been 
living in a husband-and-wife relationship for years prior to 
his death in January 1988.  

In addition, the appellant's children testified that R.C. was 
their father and that he and the appellant lived in a 
husband-and-wife relationship.  During a June 1989 
deposition, the appellant admitted living in a husband-and-
wife relationship with R.C. since the liberation of the 
Philippines and indicated that they had many children 
together.  She acknowledged that she did not tell the truth 
about her relationship with R.C. during the investigation in 
1956.

In summary, the evidence establishes beyond any reasonable 
doubt, that the appellant knowingly, intentionally, and 
deliberately presented false statements and information in 
order to obtain VA benefits in 1956.  Her statements that she 
did not live in a husband-and-wife relationship following the 
veteran's death are contradicted by statements of 
disinterested witnesses, her children, and by her own 
testimony in June 1989.  As the party at interest, her bias 
in this matter is obvious, but what is plain beyond any 
reasonable doubt is that she is also the most devastating 
witness against her own interest in this case.  

No fair and impartial individual who peruses all of her 
statements can fail to notice the contradictions and 
admissions that leave no doubt she knowingly, intentionally 
and deliberately presented false statements to obtain money 
illegally from the VA for many years.  Accordingly, the 
appellant has forfeited her rights to VA benefits under 
38 U.S.C.A. § 6103(a) as the result of her various actions.


ORDER

The appellant has forfeited her rights to VA death benefits 
under 38 U.S.C.A. § 6103(a).  The appeal is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



